Detailed Action
This action in response to application filed on 11/29/2021 which continuation of application no. 15/995841 (now U.S. patent #11188158 B2) filed on 06/01/2018 which claims priority to provisional application no. 62/514136 filed on 06/02/2017, and Korean Application no. KR10-2017-0113345 filed 09/05/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-16 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 11/29/2021 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 11188158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1-16 of the present application are disclosed by claims 1-18 of U.S. Patent No. US 11188158 B2 (see table below for claim mapping).
Instant Application 
US Patent #11188158 B2
Claim 1
Claim 9, claim 11, Claim 12
Claim 2
Claim 11
Claim 3
Claim 12
Claim 4
Claim 14
Claim 5
Claim 15
Claim 6
Claim 9
Claim 7
Claim 16
Claim 8
Claim 17
Claim 9
Claim 1, Claim 2, Claim 3
Claim 10
Claim 3
Claim 11
Claim 4
Claim 12
Claim 6
Claim 13
Claim 7
Claim 14
Claim 1
Claim 15
Claim 18
Claim 16
Claim 18 or claims 9, 11-12


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1, cited in IDS dated 11/29/2021) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2, cited in IDS dated 11/29/2021). 

	As per claim 1, D1 discloses, 
An electronic device comprising, (D1, figure 1, 0014, 0033, discloses keyboard system having trained neural networks.). 
a display, (D1, figure 1).  
a memory storing a machine learning model; and at least one processor configured to, (D1, figure 1, 3 and accompanying text).   
control to output, via the display, a first virtual keyboard including a plurality of virtual keys, (D1, figure 1, and 3 discloses/shows displaying of keyboard on screen having plurality of virtual keys.).   
obtain a first drawing input on the output first virtual keyboard, wherein the first drawing input forms a first trajectory on the output first virtual keyboard, normalize the first trajectory for applying the normalized first trajectory to the machine learning model, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user input/swipe, where spatial feature matrix includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), non-linear functions including normalized exponential functions are applied to the spatial features matrix (see para 0089) and further feeding the adjusted spatial feature matrix into trained neural network/memory block, and the neural networks outputs characters/words based on the adjusted spatial features matrix.).   
obtain, by applying the normalized first trajectory to the machine learning model, a first word corresponding to the normalized first trajectory, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).   
obtain a second drawing input on the output… virtual keyboard, wherein the second drawing input forms a second trajectory on the output … virtual keyboard, normalize the second trajectory for applying the normalized second trajectory to the machine learning model which is used for the normalized first trajectory, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user input/swipe, where spatial feature matrix includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), non-linear functions including normalized exponential functions are applied to the spatial features matrix (see para 0089) and further feeding the adjusted spatial feature matrix into trained neural network/memory block, and the neural networks outputs characters/words based on the adjusted spatial features matrix.).  
and obtain, by applying the normalized second trajectory to the machine learning model which is used for the normalized first trajectory, a second word corresponding to the normalized second trajectory, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user inputs/swipes, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  
D1 fails to expressly disclose - receive a user input to replace the first virtual keyboard with a second virtual keyboard, the second virtual keyboard including a plurality of virtual keys; based on the received user input, replace the first virtual keyboard with the second virtual keyboard, the second virtual keyboard being displayed on the display differently from the first virtual keyboard.
D2 (figures 11A-14A, 0031-0037) discloses/displays receive a user input to replace the first virtual keyboard with a second virtual keyboard (e.g. ergonomic and/or resized version); based on the received user input, replace the first virtual keyboard with the second virtual keyboard, the second virtual keyboard being displayed on the display differently from the first virtual keyboard and allow user to select keys in the selected keyboard. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard to a user so that the user can easily reach various keys as disclosed by D2 (abstract).

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one processor is configured to obtain the first word by applying normalized coordinate information of the first trajectory and normalized coordinate information of the first virtual keyboard to the machine learning model, (D1, figure 1, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes normalized trajectory information (e.g. location of gesture, direction, curvature, keys traversed, location of keys), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
 wherein the at least one processor is configured to obtain the first word by applying information indicating a formation direction of the first trajectory to the machine learning model, (D1, figure 1, 0019, 0022-0024, 0032-0033 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into trained neural network, and the neural networks outputs characters/words based on the spatial features.).  

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one processor is further configured to: display a plurality of recommended words obtained from the first drawing input on the first virtual keyboard; receive a user's selection to select one of the plurality of the recommended words; identify the selected recommended word as the first word, (D1, 0023-0025, 0035, 0045-0047, figure 1 shows/discloses displaying plurality of suggested/recommended words based on user input on the virtual keyboard, where the user may select one of the words as the first based on tapping on the suggested word included in the suggested area 38A-38B as shown in figure 1).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the machine learning model is trained by using at least one of a gated recurrent unit (GRU) algorithm or a connectionist temporal classification (CTC) algorithm, (D1, figure 1, 0019, 0022-0024, 0032-0034, 0088, 0100 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features based on the user input/swipe, where spatial feature includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), the spatial features feed into continuously trained neural network, and the neural networks outputs characters/words based on the spatial features, where system of D1 further discloses implementing long-short-term memory and memory gate functions including forget gate to adjust/transform data as well as CTC algorithm. ).  

As per claim 8:
The rejection of claim 1 further incorporated:
D1 fails to expressly disclose -, wherein at least one of sizes, shapes or arrangements of keys of the first virtual keyboard and the second virtual keyboard are different from each other.
D2 (figures 11A-14A, 0031-0037) discloses/displays receive a user input to replace the first virtual keyboard with a second virtual keyboard, where the second keyboard is resized and has different arrangement of keys. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard a user so that user can easily reach various keys as disclosed by D2 (abstract). 

As per claims 9-11, 13, and 15-16:
Claims 9-11, 13, and 15-16 are method and medium claims corresponding to device claims 1-3, 5, and 7 and are of substantially same scope. 
Accordingly, claims 9-11, 13, 15-16 are rejected under the same rational as set for claims 1-3, 5, and 7.

Claim 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2) in view of McFarland (US 5570462, referred hereinafter as D3, cited in IDS dated 11/29/2021). 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the at least one processor is configured… for normalizing the first trajectory, (D1, figure 1, 4, 0019, 0022-0024, 0032-0033, 0088-0089 discloses/shows receiving continuous gesture/swipe connecting keys on the displayed keyboard, generating spatial features matrix based on the user input/swipe, where spatial feature matrix includes trajectory information (e.g. location of gesture, direction, curvature, keys traversed), non-linear functions including normalized exponential functions are applied to the spatial features matrix (see para 0089) and further feeding the adjusted spatial feature matrix into trained neural network/memory block, and the neural networks outputs characters/words based on the adjusted spatial features matrix.).  
D1 fails to expressly disclose - to resize the first virtual keyboard to pre-set size and pre-set shape. 
D2 (figures 11A-14A, 0031-0037, 0265-0266) discloses/displays resizing the first virtual keyboard to pre-set size and pre-set shape (e.g. full size mode, ergonomic size mode). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing ergonomic virtual keyboard to a user so that the user can easily reach various keys as disclosed by D2 (abstract). 
D1/D2 discloses displaying of keyboard/resized keyboard and trajectory objects on the keyboard; however, D1 fails to expressly disclose – resizing the first [display object] to a pre-set size and a pre-set shape.
D3 (col. 3-6) discloses execute the at least one instruction to resize first display object, and second display object on first display object to a predetermined size and a predetermined shape (e.g. calculated vectors).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include resizing the first [display object] to a pre-set size and a pre-set shape. This would have been obvious and desirable for the purpose of preserving original relationship between display elements/icons and windows as disclosed by D3 (col. 1-2).

As per claim 12:
Claim 12 is a method and corresponding to device claims 4 and are of substantially same scope. 
Accordingly, claim 12 is rejected under the same rational as set for claim 4.


Claim 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0299685 A1, referred hereinafter as D1) in view of Chaudhri et al. (US 2016/0070466 A1, referred hereinafter as D2) in view of (Screen captures from YouTube video clip entitled “Swype for Android demo”, uploaded on 12/29/2009 by user “mobileburn”.  Retrieved from URL address: https://www.youtube.com/watch?v=mRUoWUhcRlE, referred hereinafter as D4, , cited in IDS dated 11/29/2021). 

As per claim 6:
The rejection of claim 1 further incorporated. 
D1 discloses the machine learning model trained; however, D1 fails to expressly disclose - wherein the machine learning model is trained to recognize trajectory information of different drawing inputs, corresponding to a same word, with respect to a plurality of types of virtual keyboards including the first virtual keyboard and the second virtual keyboard.
D4 discloses/demonstrates tracing/drawing inputs on first virtual keyboard (e.g. landscape, pages 2-13) and second virtual keyboard (e.g. portrait, pages 14-21) that the first drawing input on the first virtual keyboard is different from the second drawing input on the second virtual keyboard that is displayed differently from the first virtual keyboard, and the first word obtain via the machine learning model is a same word as the second word obtained via the machine learning model (e.g. for the words “more” and “text”, different tracing/drawing input is inputted on the touchscreen depending on the keyboard being of landscape or portrait type, where the different tracing/drawing produce the same word.  See pages 2-6, 14-18 for the word “more”. See pages 7-13, and 18-21 for the word “text”.).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the first drawing input on the first virtual keyboard is different from the second drawing input on the second virtual keyboard that is displayed differently from the first virtual keyboard, and the first word obtain via the [system] is a same word as the second word obtained via the [system].  This would have been obvious with predicable results of outputting words/text based on user tracing over particular letters on a displayed keyboard as disclosed by D4 and known in the art.

As per claim 14:
Claim 14 is a method and corresponding to device claims 6 and are of substantially same scope. 
Accordingly, claim 14 is rejected under the same rational as set for claim 6.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144